OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711

              OFFICIAL BUS
              STATE ©F TEXAS
              PENALTY FOR (.
1/28/2015     PRIVATE USE''             Si
GONZALES, JOHN EDWARD                                       MAILED FROM 7IPCQQE 78701
                                  Tr. Ct:WL95§6llb^B                       WR-62,603-06
This is to advise that the Court has denied without written order the application for
writ of habeas corpus on the findings of the trial court without a hearing.
                                                                    Abel Acosta, Clerk

                             JOHN EDWARD GONZALES
                                              TDC #1241742